Citation Nr: 0705284	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial rating for lumbar 
myositis, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1995 to 
April 1996 and again from December 1997 to February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
lumbar myositis, and awarded a 10 percent rating, effective 
March 2003.  By rating decision of April 2005, the veteran 
was provided an earlier effective date and the 10 percent 
rating was made effective from February 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his lumbar myositis is 
more severe than the current evaluation reflects.  This is an 
initial rating from the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (Distinguishing 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.).  
Since this is the veteran's initial award for his service-
connected disability, and he has expressed disagreement with 
the evaluations assigned, an adjudication of his claim must 
include consideration of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A review of the record reveals that there have been changes 
in the spine ratings since the implementation of this claim 
in March 2003.  Prior to September 26, 2003, sacroiliac 
injury and weakness, one of the ratings the veteran is 
evaluated as by analogy, was rated the same as lumbosacral 
strain.  That rating and myositis, rated on limitation of 
motion of affected parts, as arthritis, was changed after 
September 26, 2003.  The RO has rated the veteran's lumbar 
disability only under the criteria since September 26, 2003.  
Here either the old or new rating criteria may apply, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.  In order to give 
the veteran every opportunity to pursue his claim, he should 
be given the rating criteria for myositis (sacroiliac injury 
and weakness) in effect prior to September 26, 2003.  
Therefore, he should be rated under both the new and old 
criteria.  

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective 
date for the claim on appeal, as 
outlined by the Court in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim on appeal, 
including consideration of the pre- 
and post- 2003 criteria for evaluating 
spine disorders.  If the decision is 
adverse to the appellant, he should be 
provided with an appropriate 
Supplemental Statement of the Case, 
which sets forth the applicable legal 
criteria pertinent to this appeal, and 
he should be given the opportunity to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




